THE THIRTEENTH COURT OF APPEALS

                                   13-19-00256-CR


                              Markus Armando Herrera
                                        v.
                                The State of Texas


                                   On Appeal from the
                    445th District Court of Cameron County, Texas
                          Trial Cause No. 2018-DCR-00806


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

March 5, 2020